Citation Nr: 1022852	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to April 14, 2007 for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 50 percent from 
April 14, 2007 for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1953 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the course of the Veteran's appeal, the evaluation for 
his PTSD was increased from the initial 30 percent rating to 
the current 50 percent rating.  This was not made effective 
from the initial date of service connection, but was instead 
effective from April 14, 2007.  The Veteran has not expressed 
satisfaction with these evaluations.  A Veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the Veteran's claim 
remains on appeal.  However, due to the assignment of staged 
ratings by the RO, the appeal has been interpreted as two 
separate issues for the sake of convenience. 

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 14, 2007, the Veteran's PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as occasional panic attacks and loss of 
interest. 

2.  From April 14, 2007, the Veteran's PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as monthly panic 
attacks and difficulty in adapting to a stressful workplace.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
prior to April 14, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.130, Code 9411 (2009). 

2.  The criteria for an evaluation in excess of 50 percent 
from April 14, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, 
Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159(b)(1) (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

However, this appeal arises from disagreement with the 
initial evaluations following the grant of service 
connection.   The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that the Veteran was provided 
with VCAA compliant notice by letter dated May 2007.  His 
claim has been readjudicated since the receipt of the notice.  
The Board concludes that the duty to notify has been met. 

The Board also finds that the duty to assist has been met.  
The Veteran has been afforded VA examinations in conjunction 
with his claim, which includes an examination dated as 
recently as June 2007.  All VA and private treatment records 
that have been identified have been obtained and placed in 
the claims folder.  The Veteran has declined his right to a 
hearing.  There is no indication of any outstanding evidence 
in this appeal, and the Board will proceed with adjudication. 

Increased Evaluation

The Veteran contends that the 30 percent and 50 percent 
evaluations that were initially assigned for his PTSD are 
inadequate to reflect the level of impairment that results.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411 
(2009). 

The record shows that entitlement to service connection for 
PTSD was established in an August 2006 rating decision.  A 30 
percent evaluation was assigned, effective from February 23, 
2004.  An October 2007 rating decision increased the 
evaluation to 50 percent, effective from April 14, 2007.  
This rating decision also expanded the diagnosis to include a 
panic disorder, claustrophobia, and agoraphobia.  The 50 
percent evaluation currently remains in effect. 

The evidence includes a January 2004 private post-traumatic 
stress diagnostic scale profile report completed by a 
psychologist.  This found that the Veteran met the diagnosis 
for PTSD.  The examiner noted that this was delayed onset 
PTSD, as the symptoms did not begin until more than six 
months after the stressful event.  The Veteran's symptoms 
included having upsetting thoughts that he did not wish to 
entertain five or more times each week or almost always; 
nightmares two to four times a week; reliving the event five 
or more times each week or almost always; feeling emotionally 
upset when reminded of the event five or more times each week 
or almost always; experiencing physical reactions when 
reminded of the event five or more times each week or almost 
always; trying to think, talk, or have feelings about the 
event five or more times each week or almost always; trying 
to avoid reminders of the event five or more times each week 
or almost always; having loss of interest five or more times 
each week or almost always; having trouble falling or staying 
asleep five or more times each week or almost always; having 
trouble concentrating five or more times each week or almost 
always; being over alert two to four times a week; and being 
jumpy or easily startled two to four times a week.  His 
symptom severity was described as moderate to severe, and his 
level of functional impairment was considered severe.  He 
reported his PTSD symptoms had interfered with his overall 
level of functioning in all areas of life in the past month.  

February 2004 private psychological testing shows that the 
Veteran's intensity of distress was high and that he endorsed 
a fairly substantial number of symptoms.  He endorsed 
symptoms that included feelings of being trapped, 
fearfulness, having to avoid certain places or things because 
they were frightening, having to avoid certain actions that 
were frightening, having frightening thoughts, worrying too 
much, trouble concentrating, feeling tense, and restless 
sleep.  The Veteran's score on the Global Assessment of 
Functioning (GAF) scale was estimated to be 41.  This score 
was said to be assigned because the Veteran presented with 
serious symptoms.  

The Veteran was afforded a VA examination for PTSD in April 
2004.  He claimed that his stressor was being a submarine on 
a deep dive during which he became fearful the ship would 
sink.  The Veteran reported nightmares, difficulty going into 
dark places, claustrophobia, and hypervigilance.  They seemed 
to be mild to moderate in nature.  The Veteran was working as 
a delivery man and generally able to do his job.  He had been 
married for 45 years and had a good relationship with his 
wife and children, although he appeared to have few friends.  
On examination, the Veteran was casually dressed.  He was 
cooperative with a neutral mood and appropriate affect.  His 
speech was normal and there were no perceptual problems.  His 
thought processes and thought content were normal, and there 
were no suicidal or homicidal ideations.  He was oriented 
with fair insight and judgment.  His impulse control was 
fair.  The Veteran was working full time and had a wide 
social network.  The diagnosis was PTSD.  The examiner 
assigned a score of 65 on the GAF, and described the symptoms 
as mild to moderate.  

Private psychological records from August 2004 show that the 
Veteran met the criteria for a severe panic disorder without 
agoraphobia, an unnamed severe situational type phobia, a 
moderate obsessive compulsive disorder with poor insight, and 
severe PTSD.  His PTSD symptoms were the same as described in 
the previous private reports.  

VA treatment records dated from 2004 to 2005 show that the 
Veteran received treatment for his PTSD.  A November 2004 
mental status examination shows that the Veteran was dressed 
casually and behaved appropriately.  His mood was euthymic 
and there was a full range of affect.  His speech was 
coherent and logical, his insight and judgment were good, and 
his impulse control was good.  He denied suicidal and 
homicidal ideations.  The diagnosis was anxiety disorder with 
claustrophobia.  The GAF was estimated to be 75.  The 
examiner stated that the criteria for PTSD were not met at 
that time.  

June 2005 VA records noted ongoing agoraphobia with adequate 
control of panic attacks on his current medication.  The 
Veteran was cooperative but anxious with normal speech.  His 
affect was full, and there were no suicidal or homicidal 
ideations.  His GAF was 65.  

A September 2005 statement from a VA psychologist notes that 
he was treating the Veteran for severe anxiety that prevented 
him from using any device or entering into any situation 
which stimulates feelings of being trapped, held down, or 
enclosed.  This included the use of a safety belt system in a 
car or truck.  

In a statement from the Veteran's private psychologist dated 
April 14, 2007, the examiner stated that the Veteran's trauma 
in service had resulted in a very severe incapacitating 
claustrophobia, which made it impossible for him to go 
through tunnels or drive his truck with any degree of comfort 
or safety.  He could not wear a safety belt, he stopped 
driving when surrounded by two trucks, and he would not go 
through tunnels or over bridges.  The examiner opined that 
his condition was so debilitating that he was essentially 
unemployable.  The condition was described as a very severe, 
chronic, deteriorating condition.  The Veteran's GAF rating 
was noted to be 35.  The statement explained that this score 
had been assigned due to major impairment in several areas 
such as judgment, thinking, or mood.  

An April 16, 2007 report of an interview by private 
psychologists found that the Veteran's symptoms included 
nightmares, flashbacks, hyper-vigilance, anxiety, phobias, 
distractibility, poor concentration, hyper-arousal, 
hallucinations, obsessions, sleep disorders, avoidance, 
agitation, exaggerated startle response, anhedonic, and an 
inability to tolerate driving.  The Board notes that this 
report was on a pre-printed form with check boxes next to 
potential symptoms, and that there are internal 
inconsistencies.  For instance, the box next to suicidal 
ideations appears to be checked, while just below when asked 
if there were suicidal or homicidal ideations, the word 
"none" appears.  The diagnoses were PTSD and phobias, 
agoraphobia, and obsessive compulsive disorder.  His 
claustrophobic constrictions made him unable to function 
occupationally.  The diagnostic impressions included PTSD due 
to submarine dive, panic disorder, and claustrophobia with a 
fear of tight places or driving in traffic.  The GAF was 
currently 39.  

VA treatment records from May 2007 indicate that the Veteran 
was feeling increasingly depressed due to insomnia and 
tinnitus.  He had recently lost his job and was having 
difficulty driving around with two recent accidents.  The 
Veteran reported weekly nightmares and flashbacks, and he 
continued having panic attacks once a month.  He reported 
irritability, isolation, and an inability to concentrate.  
The Veteran also had a history of a panic disorder with 
agoraphobia.  He denied suicidal and homicidal ideations, 
hallucinations, and paranoia.  His mood was okay and his 
affect was slightly constricted but appropriate and reactive.  
The Veteran's speech was normal.  His insight and judgment 
were fair.  The diagnoses included PTSD, panic disorder, and 
depression, and the GAF was 45.  

The Veteran was afforded a VA psychiatric examination in June 
2007.  The claims folder was reviewed by the examiner.  The 
Veteran was noted to be receiving treatment for his PTSD and 
to have been prescribed medication for this disability.  
There was no history of suicidal behavior or violence.  He 
reported nightmares and bad dreams, hypervigilance, an easy 
startle reflex, claustrophobia, depression, anxiety, and a 
lack of concentration.  These symptoms had been present for 
many years and seemed to be moderately severe in nature.  He 
did not report any remissions.  The Veteran used to work as a 
deliveryman but currently did some odd jobs.  He did not 
report having problems at work.  The Veteran had been married 
for 47 years and had two children.  His relationship with his 
family seemed to be somewhat strained and he tended to 
isolate himself from people.  On mental status examination, 
the Veteran was casually dressed and cooperative.  His mood 
was anxious and his affect appropriate.  The Veteran's 
speech, thought process and thought content were normal.  
There were no suicidal or homicidal ideations.  He was well 
oriented and his insight, judgment, and impulse control were 
fair.  The Veteran was capable of caring for his activities 
of daily living.  In summary, the examiner stated that the 
Veteran had symptoms of PTSD, had been unable to work, and 
appeared to be somewhat isolative.  The diagnosis was PTSD, 
and the GAF was 50.  The severity of his symptoms was 
described as moderate.  

In a June 2007 addendum to the June 2007 VA examination, the 
examiner opined that it was as likely as not that the 
Veteran's PTSD was related to his panic attacks and 
agoraphobia.  It was also as likely as not that the PTSD was 
related to the depression and claustrophobia with which he 
had been previously diagnosed.  It was possible that the 
Veteran's depression and anxiety manifested first and his 
full PTSD syndrome manifested later. 

Prior to April 14, 2007

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the period 
prior to April 14, 2007.  

Initially, the Board notes that the Veteran's primary symptom 
during this period appears to have been a panic disorder, 
which August 2004 records describe as severe.  The September 
2005 VA psychologist also noted that he treated the Veteran 
for severe anxiety which prevented him from entering into any 
situation that simulated the feeling of being trapped, held 
down, or enclosed, including wearing seatbelts.  The record 
is unclear as to how often the Veteran experienced panic 
attacks during this period, but as he was able to work on a 
full time basis it appears that they were not on a near 
continuous basis and occurred only during certain situations.  
There is no evidence of panic attacks even as often as once a 
week.  

As for the remaining symptoms required for a 50 percent 
evaluation, there was no evidence of a flattened affect on 
any examination.  His speech was normal.  The Veteran 
reported problems with concentration at the January 2004 
private examination, but there was no evidence of difficulty 
in understanding complex commands.  There is also no evidence 
of memory problems.  His judgment and insight were normal on 
every examination during this period, and there was no 
evidence of impaired thinking.  The January 2004 private 
profile noted having loss of interest which equates to 
disturbances of motivation.  However, the April 2004 VA 
examination noted a good relationship with his family and 
added that the Veteran was generally able to do his job.  The 
Board finds that this symptomatology does not more nearly 
resemble that required for a 50 percent evaluation.  

The Board further notes that there is a wide discrepancy 
between the GAF scores assigned during this period, with the 
lowest scores being assigned by the private examiners.  These 
scores included a 41 by a private examiner in February 2004, 
a 65 by a VA examiner in April 2004, a 75 by a VA examiner in 
November 2004, and another 65 by a VA examiner in June 2005.  

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, with no more than slight impairment 
in social or occupational function. 

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2009).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board finds that the GAF scores of 65 and higher are more 
reflective of the Veteran's symptomatology during this period 
than the score of 41.  While GAF scores are valuable 
evidence, the Veteran's rating is based on the criteria 
contained in the rating code.  As previously discussed, the 
Veteran's symptomatology from this period more nearly 
resemble the criteria for the 30 percent evaluation.  These 
symptoms are also more similar to the mild symptoms 
associated with the GAF scores in the 60s expressed by the VA 
examiners instead of the serious symptoms such as suicidal 
ideation or an inability to keep a job associated with a GAF 
score of 41.  The Board stresses that it is not substituting 
its judgment over the private examiner who assigned the GAF 
of 41, but is finding that the preponderance of the evidence 
including the GAF scores from this period more nearly 
resemble the criteria for a 30 percent evaluation.  
Therefore, there is no basis for a higher rating prior to 
April 14, 2007.  38 C.F.R. § 4.130, Code 9411 (2009).

From April 14, 2007

The preponderance of the evidence is against an evaluation in 
excess of 50 percent for the period beginning April 14, 2007.  

The Veteran's symptoms from this period include, in addition 
to continued panic attacks, severe claustrophobia, hyper-
arousal, sleep problems, poor concentration, and sleep 
difficulties.  He had also developed difficulty in adapting 
to stressful circumstances such as work, manifested by his 
claustrophobia, which in part led to the April 2007 statement 
by the private examiner that the Veteran was essentially 
unemployable.  However, the Veteran's symptoms do not meet 
the criteria for a 70 percent evaluation.  The Veteran 
reported the frequency of his panic attacks as once a month 
to a VA examiner in May 2007.  The Veteran denied suicidal 
ideations on VA interviews in May 2007 and June 2007.  He did 
not display obsessional rituals.  There is no evidence of 
abnormal speech patterns.  His impulse control was fair 
without any indication of irritability or violence.  The 
Veteran did not have any neglect of his appearance or 
hygiene.  In spite of a statement that the Veteran had lost 
his job, the reason for the loss of job was not provided, and 
he continues to do odd jobs on a part time basis.  His family 
relationships were strained, but he did not have an inability 
to establish relationships.  Basically, the evidence does not 
show that there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  
Therefore, the Board concludes that the Veteran's 
symptomatology more nearly resembles that of the 50 percent 
rating already in effect.  

In regards to GAF scores, the Board again notes that there 
are discrepancies between the scores assigned by the private 
examiner and the scores assigned by VA personnel, with the 
scores of the private examiner generally being the lowest.  
The two April 2007 private examiners assigned scores of 35 
and 39, while the VA examiners assigned scores of 45 and 50.  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2009).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board again notes that the Veteran's rating is based on 
the criteria contained in the rating code, and not the GAF 
scores.  While the GAF scores are important, the rating will 
be based on the symptoms described in the examination report 
and not just the number that is assigned.   Based on the 
symptoms recorded above, and for the reasons and bases 
previously cited, the Veteran's symptomatology from this 
period more nearly resemble the criteria for the 50 percent 
evaluation, and an increased evaluation is not warranted.  
38 C.F.R. § 4.130, Code 9411 (2009).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
prior to April 14, 2007 for PTSD is denied. 

Entitlement to an evaluation in excess of 50 percent from 
April 14, 2007 for PTSD is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


